Title: To Thomas Jefferson from William Barton, 22 September 1801
From: Barton, William
To: Jefferson, Thomas


Sir,
Lancaster, Pennsylva. Septr. 22d. 1801.
When I did myself the honor of addressing a letter to You, in May last—in which I took the liberty of offering myself a candidate from some appointment under the United States,—I deemed it proper, from motives of delicacy, not to designate any particular station, as the object of my wishes.—A vacancy is now announced in the public prints, to have recently taken place in an office, to which my attention has been directed; and which some of my friends had early recommended to me to keep in view—I allude to the office of Postmaster General.—
The object, then, of the present letter, is only to present myself in the most respectful manner to Your consideration, when You shall think proper to appoint a successor to Mr. Habersham; and to observe, that, should I be so fortunate as to be honoured with the appointment, I shall earnestly endeavour to justify so distinguished a mark of the confidence of the Executive, by a faithful attention to the duties of the department.—It is, Sir, I trust, unnecessary to say any thing further on the occasion knowing, as I presume You do, what are my qualifications and character,—than merely to add, that a sense of duty to my Country, and of the greatest obligation to You, personally, would stimulate me to exert my best faculties in the public service.—
I pray You, Sir, to pardon the intrusion of this address.—
With sentiments of the highest Respect And all due Consideration, I have the Honor to be, Sir, Your most obedient servant
W. Barton
